Per curiam.
The appellee filed a writ of habeas corpus in Fulton Superior Court alleging that he was being unlawfully detained by the appellant under an extradition warrant *296issued by the District of Columbia. The appellee’s argument was that the District of Columbia was not authorized to extradite him from Georgia because the District is not a "state” within the meaning of Georgia’s codification of the Uniform Criminal Extradition Act. Code Ch. 44-4 (Ga. L. 1951, p. 726 et seq.). The superior court agreed and issued the writ ordering the appellee’s release.
Submitted October 11, 1977
Decided November 29, 1977.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, for appellant.
Dennis E. Siegel, for appellee.
We are constrained to grant the appellee’s motion to dismiss this appeal, since it affirmatively appears that the appellee has been remanded to federal custody and returned to the District of Columbia. The appeal is, therefore, moot.

Appeal dismissed.


All the Justices concur.